Citation Nr: 1528725	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hip disability, diagnosed as osteoarthritis, is secondary to his service-connected lumbosacral strain.  His testimony that his hip pain began in service also raises the theory of entitlement to service connection on a direct basis.

The Veteran was afforded a VA examination in October 2009 pursuant to which      a VA examiner offered a negative opinion.  However, the examiner provided a speculative opinion, noting an antalgic gait on physical examination and stating  that it "may be possible that the Veteran's back problems to have resulted in some alteration in his gait," but then went on to state that it is "just as likely" that the    hip problems are due to years of wear and tear not related to military service.      The Board also notes that the examiner did not address evidence of bilateral hip complaints as early as January 1972, or evidence in the service treatment records of an abnormal gait following the Veteran's July 1954 lumbar strain.  Given the speculative opinion with seemingly contradictory rationale, as well as the examiner's failure to address pertinent evidence and the theory of aggravation,     the Board finds that a new examination and opinion are necessary.   

Additionally, the Veteran testified that he received treatment for his back immediately after service and then treatment for his hips approximately six        years following separation.  Records show that from 1960, he was seeing a family physician in Philadelphia, Pennsylvania.  While some post-service treatment records have been obtained, efforts should be made to request any other relevant and available outstanding records.  Ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who treated him for bilateral hip disability.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file, to include any records      from Dr. Stanley Miller in Philadelphia, Pennsylvania.  Updated VA treatment records should also be obtained.   If any requested records are unavailable, then the file should be annotated as such and the Veteran should be    so notified.

2.  After the above development is completed to the  extent possible, schedule the Veteran for a VA joints examination.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be accomplished.

Following a review of the claims file, the examiner must respond to the following:

a) State whether the Veteran's current left and/or right hip disabilities at least as likely as not (50 percent or greater probability) first manifested in service or are otherwise related to service.  Please explain why or why not.

In providing the opinion, the examiner should discuss the significance, if any, of July 1954 in-service notations of a lumbar spine strain with radiating right pain and abnormal gait, and the January 1972 and March 1972 complaints of bilateral hip pain.  

b)  If not related to service, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and/or left hip disabilities were caused by his service-connected lumbar spine strain.  Please explain why or why not.

c)  If the Veteran's right and/or left hip disabilities were   not caused by his service-connected lumbar spine strain,     state whether it is at least as likely as not that the hip conditions have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his lumbar spine strain, to include any altered gait related to the lumbar strain.  Please explain why or why not. 


In providing the opinion, the examiner should discuss the significance, if any, of July 1954 in-service notations of a lumbar spine strain with radiating right pain and abnormal gait; the January 1972 and March 1972 complaints of bilateral hip pain; and, the October 2009 VA examiner's notation that the Veteran's lumbar spine strain could have caused an altered gait.  

If the physician finds that the Veteran's right and/or left hip disabilities have been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the right and left hip disabilities.

A rationale for the conclusions reached should be provided.

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the expanded record should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to   the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




